DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kusch et al. (US 8,994,327 B2 and Kusch hereinafter.)
As to claim 3, A method, comprising:
interpreting a port electrical interface description of a multi-port power converter comprising application requirements for a selected mobile electric application, the port electrical interface description comprising a description of at least a portion of distinct electrical characteristics; and
providing solid switch states in response to the port electrical interface description, and wherein a plurality of solid-state switches are responsive to the solid switch states.
 	(Kusch teaches (figs.1-10C, (col.2, lines 4-44) & col.6, lines 35-55), (col.7, lines 7-20) interpreting a port electrical interface description such as configurable of a port electrical interface 102 (see fig.2) description (description of ports P1-P4 and relative application requirements such as charging requirements of energy storage devices 30, 32, 36 (e.g. LV battery, High voltage battery, see figs.1, 3, 6, 8-10C, (col.1, lines 6-10, 48-58), (col.5, lines 24-64) & (col.10, lines 33-38)) and regulation of power flow requirements (see figs.6-7, (col.11, lines 6-33)) for hybrid and electric vehicle application, the port electrical interface description (fig.3) comprising a description of at least a portion of distinct electrical characteristics such as electric vehicle EV and hybrid vehicle HEV or PHEV  (see (col.3, lines 54-56), (col.6, lines 3-23) with distinct electrical interfaces 102, P1-P4 (Port 1:low voltage LV, Port 2: high voltage HV, Port 3: 120V/240V/480V RECT AC/DC, Port 4: Ultracap, see figs.3-4, (col.7, lines 41-59).); and
providing solid switch states (see figs.8-10C) in response to the port electrical interface 102 description (see fig.3, see (col.7, lines 7-61)), and wherein a plurality of solid-state switches K1/218, K2/220, K3/216, K4/222, M/224, converters M1/202, M2/204, M3/206 includes an IGBT, see fig.4) are responsive such as ON (see (col.8, lines 24-45), (col.9, lines 1-10)) to the solid switch states (see figs.8-10C, (col.10, lines 10-32)); 
As to claim 17, The method of claim 3, further comprising:
further comprising, interpreting at least one source/load drive characteristic for driving a particular load.
(Kusch teaches (via figs.1-10C) the method, further comprising, interpreting at least one source/load drive characteristic [Low Voltage LV/High Voltage HV] (via battery source 
As to claim 18, The method of claim 17, wherein the at least one source/load drive characteristic comprises at least one of a required phase, a required frequency, or a required rise time parameter.
(Kusch teaches source [110V/120V/208/240V/400V] or load such as said motor 26 (fig.1) characteristic comprises frequency or a required rise time parameter such as voltage, see (col.7, lines 7-40).) 
Allowable Subject-Matter
Claims 1, 2 and 4-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach a controller comprising a component bank configuration circuit structured and component bank implementation circuit structured… (See relative claims 1, 2).
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a)  Kusch et al. (US 8,378,623) teaches (figs.1-17, abstract) apparatus and method for charging an electric vehicle including a 4 port power conversion system 100, see figs.2-11 including switches responsive to the switch states (see fig.12).
b) Kusch et al. (US 8,829,722) teaches (figs.1-8, abstract) apparatus and method for rapidly charging an electric vehicle including a 4 port power conversion system 100, see figs.2-5 configuration of ports interface P1-P4 description table 200, and see fig.3.
c) Kusch et al. (US 8,981,727) teaches (figs.1-11, abstract) apparatus and method for charging multiple energy storage device for a mobile application such as an electric vehicle 10 (fig.11) including a 4 port power conversion system 200 (interface ports P1-P4 description, see fig.7) with identical power converters M1, M2, M3 controlling both motor system M and APU: ICE/PMG system 500.
Response to Arguments
Applicant's arguments filed on 03/08/2021 have been fully considered but they are not persuasive. Claims 1-19 are pending. Claims 1-2 and 4-16 are allowed. Claims 3, 17-18 are rejected and Claim 19 is objected. Claim 3 is rejected as the limitations lacks a component bank configuration circuit structured… & a component bank implementation circuit structured… (See relative claim 1/2 limitations). Claim 3 is broad enough to be rejected by Kusch et al. as noted above in the 35USC § 102 rejection as provided in this Final Office action. Drawings dated 03/08/2021 are acknowledged. Claim rejection – 35USC § 112 is withdrawn based on amendment to claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2837			03/25/2021